————— ——— ————— —— —
—————— a ——— —_—— —————

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Greg Holland

 

 

(List the full name(s) of the plaintiff(s)/petitioner(s).) 1 8 cv 06697 (KM K) (JCM )

-against-

 

Application for the Court to
Thomas Matos Request Pro Bono Counsel

Nanci A. Matos

(List the full name(s) of the defendant(s)/respondent(s).)

 

I ask the Court to request a pro bono attorney to represent me in this action. In support of my
application, I declare under penalty of perjury that the following information is true and correct:

1. Have you previously filed a “Request to Proceed in Forma Pauperis” (an IFP application)?
Please check the appropriate box below:

 

I have previously filed an IFP application in this case, and it is a true and correct
representation of my current financial status.

 

 

 

 

| [have not previously filed an IFP application in this case and now attach an original IFP
application showing my financial status.

 

 

 

 

I have previously filed an IFP application in this case, but my financial status has
changed. I have attached a new IFP application showing my current financial status.

 

2. Explain why you need an attorney in this case. (Please note that requests for pro bono
counsel are rarely granted at the early stages of a case and usually not before the Court has
issued a decision on the merits of the case.) If you asked for an attorney earlier in this case,
please also explain what has changed since you last asked for an attorney.

Initially we were able to retain Robert LeFland of Jacobowitz & Gubits LLP. His initial

|

 

assessment regarding approximate cost of representation quickly became unbelievably

savings we had. Consequently, we could no longer afford counsel. Additionally we are

 

currently in bankruptcy with our business BestLife Gifts LLC

 

Rev, 3/27/14
3. Explain what steps you have taken to find an attorney and with what results. (Please identify
the lawyers, law firms or legal clinics you have contacted and their responses to your
requests. If you have limited access to the telephone, mail, or other communication methods,
or if you otherwise have had difficulty contacting attorneys, please explain.)

| was informed of NYLAG and made an appointment which would yield an
attorney willing to help wi positions only. Michael Cohen o

 

Kramer Levin Naftalis & Frankel LLP. Now that we are preparing for trial |
would like to at least try to get help with my defense. With the plaintiff

 

retaining two law firms my first thoughts are not going Pro Se unless all
other possible options available have been explored and exhausted.

4. If you need an attorney who speaks a language other than English, state what language(s) you
speak:

 

5. Iunderstand that if an attorney volunteers to represent me and that attorney learns that I can
afford to pay for an attorney, the attorney may give this information to the Court.

6. I understand that even if the Court grants this application, I will receive pro bono counsel

only if an attorney volunteers to take my case and that there is no guarantee that an attorney
will volunteer to represent me.

7. [understand that if my answers on this application or in my IFP application are false, my
case may be dismissed.

Feb. 16th, 2021 thy Lalo Mi ox

 

 

 

 

 

 

Date \Sigfature

Matos, Thomas

Name (Last, First, Ml) Prison Identification # (if incarcerated)

1298 Zanzibar Rd. SE Palm Bay FL 32909

Address City State Zip Code
321-890-2515 Tbird641@yahoo.com

Telephone Number E-mail Address (if available)
